Citation Nr: 0615548	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for infertility.

3.  Entitlement to service connection for ovarian tumors.

4.  Entitlement to service connection for spotting and 
miscarriage. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to July 
1985.

This appeal arose from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the above claims.

This matter was previously before the Board in August 2004, 
wherein the issue of entitlement to service connection for an 
acquired psychiatric disorder was reopened, and was remanded, 
along with the remaining issues, for additional development.  
The case is now returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has a psychiatric disorder that was  
manifested during her period of active service.

2.  The medical evidence of record does not show that the 
veteran has infertility as a result of service.

3.  The medical evidence of record does not show that the 
veteran has ovarian tumors as a result of service. 

4.  The medical evidence of record does not show that the 
veteran has spotting and miscarriage as a result of service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, variously diagnosed as 
depression, mood disorder, bipolar disorder, and 
schizoaffective disorder, was incurred in service. 38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for entitlement to service connection for 
infertility have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  The criteria for entitlement to service connection for 
ovarian tumors have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  The criteria for entitlement to service connection for 
spotting and miscarriage have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

VA satisfied the duty to notify by means of letters to the 
veteran from VA dated in May 2001, August 2004, and August 
2005.  The veteran was told of what was required to 
substantiate her claims for entitlement to service 
connection, and of her and VA's respective duties, i.e., that 
VA would attempt to get any additional records that she 
identified as being helpful to her claim.  She was also asked 
to submit evidence and/or information, which would include 
that in her possession, to the RO.  The RO stated that it was 
giving her the opportunity to submit additional evidence or 
request assistance prior to making a decision.  

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of her claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of her claim.   
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Since the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder is being 
granted by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to that service connection 
issue.  The RO shall be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  See Dingess/Hartman, 19 Vet. 
App. at 473.

Additionally, as the veteran's claims for service connection 
for infertility, ovarian tumors, and spotting and 
miscarriage, were denied by the RO and are also being denied 
by the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to those service connection issues.  Id. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's relevant private and VA medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, with regard to 
the veteran's claims for service connection for infertility, 
ovarian tumors, and spotting and miscarriage, she was 
scheduled to undergo a VA examination on several occasions 
between March 2005 and June 2005, but she failed to appear as 
scheduled.  Individuals for whom medical examinations have 
been authorized and scheduled are required to report for such 
examinations.  See 38 C.F.R. § 3.326(a).  When a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655 (2005).  In 
this case, there is no evidence on file demonstrating that 
the veteran had "adequate reason" or "good cause" for failing 
to report to be examined when VA requested.  The "duty to 
assist" the veteran in the development of facts pertinent to 
her claim is not a "one-way street." See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The Board finds that VA has properly 
discharged its duty to the veteran.  Accordingly, the Board 
will proceed with review of the claim based on the evidence 
of record. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for a psychosis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).


Acquired psychiatric disorder

The veteran's service medical records are silent as to a 
diagnosis of a psychiatric disorder during her period of 
active service.  

A report of medical history dated in July 1983 and completed 
by the veteran in conjunction with her entrance into service, 
shows that she reported a history of frequent trouble 
sleeping, but no depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  
Psychiatric evaluation was normal.  A psychiatric disorder 
was not noted, and the veteran is presumed to have been in 
sound condition.  See 38 U.S.C.A. § 1111 (West 2002).

A chronological record of medical care dated in January 1985 
shows that the veteran was evaluated as she had requested 
some time off pursuant to having had a miscarriage.  She 
indicated that she did not feel as though she needed 
psychiatric help, but just some rest.  Her request for time 
off was denied.  The assessment was inability to resolve loss 
of pregnancy, with cold.  She was counseled at length about 
feelings about her pregnancy, told to rest while off duty, 
and advised to return for psychiatric consultation is she was 
still having problems resolving the pregnancy loss.

A report of medical examination dated in May 1985 and 
completed in conjunction with separation from service shows 
that she had a normal psychiatric evaluation with no 
personality deviation specified.  The associated report of 
medical history, also dated in May 1985 and completed by the 
veteran, shows that she reported a history of frequent 
trouble sleeping and loss of memory or amnesia, but no 
depression or excessive worry, or nervous trouble of any 
sort.

Subsequent to service, a VA hospital treatment record dated 
in October 1985 shows that the veteran reported a history of 
street drug abuse and much chaotic behavior including 
slitting her wrists at age 19, taking an overdose at age 26, 
abortions, unstable partners, and chaotic life.  She was 
treated with psychotherapy because of some depressive 
symptoms.  The diagnosis was adjustment disorder of adult 
life with depressed mood, resolved.

An Application For The Review Of Discharge Or Dismissal From 
The Armed Forces Of The United States (DD Form 293), dated in 
January 1986, shows that the veteran indicated that in less 
than seven weeks time while in service, she had miscarried a 
baby in the fifth month of pregnancy; discovered her fiancée 
was married; her stepfather was hospitalized with a 
potentially fatal aneurysm; and she had gone to Ohio to bury 
another close relative; but that little or no regard had been 
given to her state of mental health.  These sentiments were 
reiterated by the veteran in a letter to the Department of 
the Army Military Review Board dated in November 1986.

A VA examination report dated in June 1990 shows that the 
veteran denied any significant emotional problems prior to 
entering service.  She stated that she began having 
difficulty in March 1985, at which time a new sergeant in 
charge of the department of nursing accused her of being a 
trouble maker.  She added that she was never greatly 
depressed prior to January 1985, when she underwent a 
spontaneous abortion of a five month pregnancy, became 
severely depressed, and in late February 1985 attempted 
suicide by taking a excessive medication and alcohol.  She 
received treatment at the emergency room but did not 
acknowledge at that time that she had tried to kill herself.  
She denied receiving any psychiatric treatment either before 
entering service or while in service.  She indicated that in 
October 1985, after taking some drugs, she became very 
disturbed and was hospitalized for two weeks.  Intermittent 
psychiatric treatment thereafter was described.  The 
diagnosis was bipolar disorder and multi-substance abuse.  
The examiner concluded that as nearly as he could tell, the 
veteran did have a bipolar disorder which first emerged 
either during or shortly after her being in service.  

A letter from A. S. Chroman, M.D., dated in March 2002, shows 
that the veteran was undergoing ongoing treatment of a 
bipolar affective disorder.  In the context of this 
treatment, issues related to the miscarriage and termination 
of her pregnancy in January 1985 while in service were said 
to have become a subject of discussion.  Following the 
miscarriage, she continued to work at her usual duties, 
however, her moods became increasingly unstable and two 
months post-miscarriage she became profoundly depressed and 
was noted to abuse alcohol.  She received minimal treatment 
and intervention for the alcohol and no psychiatric or 
psychopharmacologic interventions for her mood swings at that 
time.  The physician concluded that her mood instability and 
recurrent depression were most likely destabilized by the 
miscarriage with very unfortunate sequelae. 

A VA examination report dated in March 2005 shows that the 
veteran reported receiving social security disability 
benefits since 1995 for the diagnosis of bipolar disorder, 
and having been hospitalized many times since 1995 for 
symptoms associated thereto.  She described that she had been 
symptomatic for bipolar disorder in 1985 while on active duty 
pursuant to a miscarriage at five months into her pregnancy.  
Since that time, she had never been able to become pregnant 
again and attributed her infertility to being exposed to 
ethylene solvent toxic fumes that she was exposed to in the 
Central Supply Room where she was working at the time of her 
pregnancy.  Although, she was using a steam autoclave to do 
most of the sterilization, there were also certain 
instruments that needed to be sterilized using gas from the 
toxic substance ethylene.  She asserted that her exposure to 
the toxic fumes at the laboratory or the Central Supply Room 
during service was responsible for the loss of her pregnancy 
and the onset of her bipolar disorder. 

The medical records reviewed by the examiner indicated the 
veteran was seen by a registered nurse in January 1985, 
shortly after her miscarriage, indicating that she was not 
feeling well and that she continued to have bleeding 
following the loss of her pregnancy.  She was counseled at 
that time for feelings about the loss of her pregnancy, 
however, she was not referred at that time to a psychiatrist.  
Eventually, there is a note in the medical file showing that 
she was seen at a community mental health service for a 
psychiatric evaluation.  She presented with no history of 
mental illness, no psychiatric disorders were diagnosed at 
that time, and she was cleared psychiatrically for any 
administrative action deemed appropriate by her commanding 
officer.  She indicated that she was counseled on two 
occasions for depression and hypomania, although this was not 
evident in her record.  In addition, she was seen in 
September 1984 in the Emergency Room for being intoxicated 
with alcohol and had a history of alcohol dependence, 
although she indicated she stopped drinking when she learned 
that she was pregnant.  Since her discharge from service, she 
has suffered from bipolar disorder and polysubstance abuse to 
crack cocaine, alcohol and marijuana.  She did not indicate 
that she was using at the present time. She has had poor 
compliance with medications as an outpatient and has had 
frequent relapses and re-hospitalizations.  She attributed 
the onset of her symptoms to the miscarriage that happened in 
1985 while she was on active duty and has had recurrence of 
depressive symptomatology on the anniversary of this 
miscarriage.  The diagnosis was bipolar disorder, mixed type, 
currently euthymic, and a history of polysubstance abuse in 
remission.  The examiner concluded that it was as likely as 
not that the veteran's symptoms of bipolar disorder first 
manifested themselves following the loss of her pregnancy in 
1985.  Although she was seen at that time and cleared 
psychiatrically, there was some evidence that she was 
depressed following that pregnancy and that depression lasted 
several months. 

An addendum to the March 2005 VA examination report dated in 
November 2005 was provided by the examining physician.  The 
examiner noted that the veteran's claims file and medical 
file had been reviewed on two separate occasions.  It was 
reiterated that there was no known psychiatric treatment for 
a mental disorder prior to the veteran's entering service 
1983.  She was first diagnosed with bipolar disorder in 1988, 
and she had a private psychiatrist who she would see for 
outpatient treatment.  She had reported a history of suicide 
attempt at age 19, including cutting her wrists, overdosing 
on medications and a hanging attempt, and there was a family 
history of mental illness and substance abuse.

The veteran had a miscarriage in January 1985 while on active 
duty.  She was then seen by a registered nurse for her 
inability to resolve the loss of pregnancy.  She was 
counseled about her feelings and her request for time off 
from work had been denied.  She was given a prescription, 
told to rest when off duty, and instructed to return if 
problems persisted in order to get a psychiatric 
consultation.  In March 1985, she reported late for work, had 
the odor of alcohol on her breath, was argumentative, and had 
a blood alcohol level of .043, resulting in her being 
relieved of duty.  In April 1985, it was reported that she 
was habitually late, insubordinate and had failed to 
accomplish the most routine and simple tasks.  There were 
outbursts of shouting, cursing and blaming everyone for her 
problems.  No psychiatric evaluation was obtained while she 
was on active duty in spite of reports of her poor 
functioning, especially after her miscarriage in January 
1985.  She has been consistent in her allegation that she 
became severely depressed after her miscarriage in January 
1985.  She had marked difficulties functioning subsequent to 
this and was first hospitalized and treated for bipolar 
disorder in 1988, having had many psychiatric 
hospitalizations since then, complicated by alcohol and drug 
abuse.

Based on the above history, the examiner opined that the 
bipolar disorder was as likely as not exacerbated and/or 
aggravated by her miscarriage while on active duty,  and 
although she requested time off and help with dealing with 
her feelings of loss and depression, she was not given a 
psychiatric evaluation.  Her behavior of having outbursts of 
shouting and cursing, as well as perceived insubordination 
and alcohol usage after the miscarriage, contribute 
significantly to the opinion that she was substantially 
impaired due to a mood disorder from January 1985 until her 
discharge in July 1985.

In light of the foregoing, the evidence supports a grant of 
service connection for a psychiatric disorder, variously 
diagnosed as depression, mood disorder, bipolar disorder, and 
schizoaffective disorder.  Although the service medical 
records are negative for a diagnosis of any psychiatric 
disorder, the records do show that the veteran had a 
miscarriage in January 1985 while on active duty, that she 
was counseled for her inability to resolve the loss of 
pregnancy, that she has been consistent in her allegation 
that she became severely depressed after her miscarriage, and 
she has been treated since that time for subsequent marked 
difficulties with functioning.

The VA examiner in June 1990 provided a diagnosis of bipolar 
disorder, which he concluded first emerged either during or 
shortly after service.  Dr. Chroman in March 2002 opined that 
her mood instability and recurrent depression were most 
likely destabilized by the miscarriage during service.  The 
VA examiner both in March 2005 and November 2005 concluded 
that it was as likely as not that the veteran's bipolar 
disorder was first manifested following the loss of her 
pregnancy in 1985.

After having considered all of the evidence of record, the 
Board concludes that the evidence shows that the veteran has 
a variously diagnosed psychiatric disorder that was either 
initially manifested during her period of active service 
and/or etiologically related to service.  The Board is of the 
opinion that the evidence is at the very least in equipoise.  
Thus, the benefit of the doubt rule is for application; see 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); and entitlement 
to service connection for a psychiatric disorder, variously 
diagnosed as depression, mood disorder, bipolar disorder, and 
schizoaffective disorder, is granted.


Infertility, ovarian tumors, and spotting and miscarriage

The veteran's service medical records were entirely silent as 
to a report of or treatment for infertility or ovarian 
tumors.  

The report of medical history dated in July 1983 and 
completed by the veteran in conjunction with her entry into 
service, shows that she indicated a history of being treated 
for a female disorder and having had a change in menstrual 
pattern.  Heavy menses were noted.

A service medical record dated in May 1984 shows that the 
veteran was treated for a three month history of 
hypermenorrhea.  

A prenatal and pregnancy record dated in December 1984, 
documented a diagnosis of pregnancy with an estimated 
delivery date in May 1985.  Past pregnancies were noted.  In 
April 1972, pregnancy was said to have lasted 18 weeks, 
ending in dilation and evacuation pursuant to a possible 
fetal demise.  In March 1979, pregnancy was said to have 
lasted eight weeks, ending in a miscarriage, but she was not 
hospitalized.  In December 1981, pregnancy was said to have 
lasted 36 weeks, ending in a normal birth.  A history of 
female problems, including hypermenorrhea was noted.

A service medical record dated in January 1985, shows that 
the veteran reported vaginal bleeding and difficulty 
sleeping.  It was noted that she was status post dilation and 
evacuation.  Physical examination revealed no bleeding.  
Pelvic examination was unremarkable and the assessment was of 
a normal examination.  A same day counseling report shows 
that she requested time off due to her miscarriage  of 
January 4, 1985.  The assessment was an inability to resolve 
the loss of pregnancy, and that she had a cold.  She was 
instructed to rest when off duty and request psychological 
counseling for help with resolving her loss of pregnancy.

An emergency care and treatment report dated in February 1985 
shows that the veteran reported vaginal bleeding with clots 
and cramping.  She also reported being alcoholic.  A one 
month history of a miscarriage was noted.

The May 1985 report of medical examination does not reveal 
that the veteran had an abnormal pelvic evaluation.  The 
associated report of medical history, also dated in May 1985, 
shows that she indicated that she had not been treated for a 
female disorder and had not had a change in menstrual 
pattern.  A history of a laparoscopy in December 1982 and of 
a dilation and evacuation in January 1985 were noted.

Subsequent to service, the March 2002 letter from Dr. Chroman 
shows that the veteran reported having had a miscarriage and 
termination of her pregnancy during service in January 1985.  
She asserted that she had been assigned to the Neddac 
Hospital at Fort Carson, Colorado, and had been assigned duty 
at the central material supply area in which was located a 
gas autoclave.  She further asserted that the agents used in 
the autoclave were known to be teratogenic and at five and a 
half months into her pregnancy, she noted that the pregnancy 
was not progressing at pace and she sought obstetric 
consultation.  The result of this was a confirmation of 
possible birth defects and failure to progress.  With medical 
recommendations, the partial miscarriage was terminated 
medically in January of 1985. 

A VA outpatient treatment record dated in January 1993 shows 
that the veteran reported a history of irregular periods 
since 1982.  It was noted that she was post-operative for a 
hysteroscopy and for dilation and curettage.  Physical 
examination revealed minimal vaginal bleeding and some 
abdominal cramping.  The diagnosis was polymenorrhea.

A VA cytopathology report dated in October 1995 was within 
normal limits and was negative for malignant cells.

VA outpatient treatment records dated from July 1991 to 
October 2004, show intermittent reports of vaginal bleeding 
and polymenorrhea.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
infertility, ovarian tumors, and spotting and miscarriage.  
Initially, the Board notes that there was no evidence in 
service of infertility or ovarian tumors, and there is no 
current diagnosis of infertility or ovarian tumors.  Central 
to any claim for service connection is a current diagnosis of 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Although there is evidence of a 
miscarriage and associated vaginal bleeding in service, there 
is no evidence of record of a current disability that is 
related thereto.  Assuming, for the sake or argument, that 
the veteran does suffer from the claimed conditions, there is 
no competent medical evidence of record relating them to any 
in-service disease or injury.  The veteran was scheduled for 
VA examinations on several occasions in 2005, but she failed 
to report as scheduled.  Again, the Court has held that the 
duty to assist "is not always a one-way street" and that, 
"[i]f a veteran wishes help, [she] cannot passively wait for 
it in those circumstances where [she] may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 
193.

The Board has considered the veteran's assertions that she 
currently has symptoms associated with infertility, ovarian 
tumors, and spotting and miscarriage, that are  etiologically 
related to her period of active service.  Unfortunately, her 
lay opinion is not considered to be competent evidence.  As a 
lay witness, she can testify as to what she actually 
experienced; however, she lacks the medical training, 
experience, and expertise to make a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, there is only the veteran's claim that she has 
infertility, ovarian tumors, and a disability manifested by 
spotting and miscarriage, as a result of her period of active 
service.  There is no competent evidence of record that she 
has a current disability that is etiologically related to 
service.  Clearly, the preponderance of evidence here is 
against the claim.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
infertility, ovarian tumors, and spotting and miscarriage, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.

Entitlement to service connection for infertility is denied.

Entitlement to service connection for ovarian tumors is 
denied.

Entitlement to service connection for spotting and 
miscarriage is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


